Citation Nr: 0839341	
Decision Date: 11/17/08    Archive Date: 11/25/08

DOCKET NO.  04-43 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to service connection for right hip 
disability.

3.  Entitlement to service connection for left hip 
disability.

4.  Entitlement to service connection for irritable bowel 
syndrome.

5.  Entitlement to service connection for right foot 
disability.

6.  Entitlement to service connection for hypertension, to 
include the issue of whether new and material evidence has 
been presented to reopen the claim.

7.  Whether new and material evidence has been presented to 
reopen a claim of service connection for low back strain.

8.  Whether new and material evidence has been presented to 
reopen a claim of service connection for left foot 
disability.
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington.

At a personal hearing before the RO in August 2007, the 
veteran withdrew from appeal claims for increased ratings for 
left knee, right knee, left ankle and right ankle 
disabilities.  As the hearing transcript has been reduced to 
writing, the criteria for withdrawal from appeal of these 
claims have been met.  38 C.F.R. §§ 20.202, 20.204(b).  See 
generally Tomlin v. Brown, 5 Vet. App. 355 (1993).






FINDINGS OF FACT

1.  The veteran's fibromyalgia, which first manifested many 
years after service, is not shown to be etiologically related 
to his active service and/or caused or aggravated by his 
service-connected disabilities.

2.  The veteran's right hip pain currently diagnosed as 
degenerative joint disease of the right sacroiliac joint, 
which first manifested many years after service, is not shown 
to be etiologically related to his active service and/or 
caused or aggravated by his service-connected disabilities.

3.  The veteran's currently diagnosed left hip strain, which 
first manifested many years after service, is not shown to be 
etiologically related to his active service and/or caused or 
aggravated by his service-connected disabilities.

4.  The veteran's irritable bowel syndrome, which manifested 
many years after service, is not shown to causally related to 
active service and/or caused or aggravated by his service-
connected disabilities.

5.  The veteran's currently diagnosed right hallux valgus, 
which first manifested many years after service, is not shown 
to be etiologically related to his active service and/or 
caused or aggravated by his service-connected disabilities.

6.  An unappealed RO rating decision in August 1991 denied a 
claim of service connection for hypertension on the basis 
that a current disability was not shown.  

7.  Evidence received since the RO's August 1991 rating 
decision is new and material as it demonstrates a current 
hypertension diagnosis in the context of several elevated 
blood pressure readings during service.

8.  The veteran's hypertension, which first manifested many 
years after service, is not shown to causally related to 
active service and/or caused or aggravated by his service-
connected disabilities.

9.  A May 2000 Board decision denied a claim of entitlement 
to service connection for low back disability on the basis 
that it was not shown that a chronic lumbar spine disability, 
diagnosed as cervicolumbosacral strain and degenerative disc 
disease of the lumbar spine at L2-S1, was related to an event 
during active service.

10,  Evidence received since the Board's May 2000 decision is 
new and material as it includes lay allegations that the low 
back disability is aggravated by his service connected 
bilateral knee and Achilles tendonitis disabilities, and the 
medical evidence demonstrates additional degenerative changes 
involving the lumbar spine.

11.  The veteran's currently diagnosed degenerative disc 
disease of the lumbar spine, which first manifested many 
years after service, is not shown to causally related to 
active service and/or caused or aggravated by his service-
connected disabilities

12.  A December 1993 RO rating decision denied a claim of 
entitlement to service connection for left foot disability on 
the basis that a current disability was not shown; the 
veteran withdrew an appeal with this decision in December 
1994.

13.  Evidence received since the RO's December 1993 rating 
decision is new and material as it demonstrates a current 
left hallux foot disability in the context of left foot 
complaints in service.

14.  The veteran's left hallux valgus disability, which 
manifested many years after service, is not shown to causally 
related to active service and/or caused or aggravated by his 
service-connected disabilities.


CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

2.  The criteria for service connection for right hip 
disability, to include right sacroiliac degenerative joint 
disease, have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

3.  The criteria for service connection for left hip 
disability, to include left hip strain, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

4.  The criteria for service connection for irritable bowel 
syndrome have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

5.  The criteria for service connection for a right foot 
disability, to include hallux valgus, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).

6.  An RO rating decision in August 1991, which denied a 
claim of service connection for hypertension, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103 (2008).

7.  New and material evidence has been received to reopen the 
veteran's claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156 (2008).

8.  The criteria for service connection for hypertension have 
not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.310 (2008).

9.  The Board's May 2000 decision, which denied a claim of 
entitlement to service connection for low back disability, is 
final.  38 U.S.C.A. §§ 7103, 7104 (West 2002); 38 C.F.R. 
§ 20.1100 (2008).

10.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
low back disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

11.  The criteria for service connection for low back 
disability, to include degenerative disc disease of the 
lumbar spine, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.310 
(2008).

12.  The RO's December 1993 rating decision, which denied a 
claim of entitlement to service connection for left foot 
disability, is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 20.302, 20.1103 
(2008).

13.  New and material evidence has been received to reopen 
the veteran's claim of entitlement to service connection for 
left foot disability.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).

14.  The criteria for service connection for a left foot 
disability, to include hallux valgus, have not been met.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicable law and regulation

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994) (specifically addressing 
claims based ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  Disorders diagnosed after discharge may 
still be service connected if all the evidence, including 
pertinent service records, establishes that the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

Simply put, to establish service connection, there must be: 
(1) a medical diagnosis of a current disability; (2) medical 
or, in certain cases, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996).

Certain chronic diseases, such as hypertension and arthritis, 
may be presumed to have been incurred in service if manifest 
to a compensable degree within one year from discharge from 
service, provided further that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307 are also satisfied.  
38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. § 3.309(a).

Service connection may be granted, on a secondary basis, for 
a disability which is proximately due to, or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310.  
Similarly, any increase in severity of a nonservice-connected 
disease or injury that is proximately due to or the result of 
a service-connected disease or injury, and not due to the 
natural progress of the nonservice-connected disease, will be 
service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  
In the latter instance, the nonservice-connected disease or 
injury is said to have been aggravated by the service-
connected disease or injury.  38 C.F.R. § 3.310.  In cases of 
aggravation of a veteran's nonservice-connected disability by 
a service-connected disability, such veteran shall be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.322.

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement the decision by the United States Court of Appeals 
for Veterans Claims (Court) in Allen v. Principi, 7 Vet. App. 
439 (1995), which addressed the subject of the granting of 
service connection for the aggravation of a nonservice-
connected condition by a service-connected condition.  See 71 
Fed. Reg. 52,744-47 (Sept. 7, 2006).  The existing provision 
at 38 C.F.R. § 3.310(b) was moved to sub-section (c).  Under 
the revised section 3.310(b), the regulation provides that:

Any increase in severity of a nonservice-
connected disease or injury that is proximately 
due to or the result of a service-connected 
disease or injury, and not due to the natural 
progress of the nonservice-connected disease, 
will be service connected.  However, VA will not 
concede that a nonservice-connected disease or 
injury was aggravated by a service-connected 
disease or injury unless the baseline level of 
severity of the nonservice-connected disease or 
injury is established by medical evidence created 
before the onset of aggravation or by the 
earliest medical evidence created at any time 
between the onset of aggravation and the receipt 
of medical evidence establishing the current 
level of severity of the nonservice-connected 
disease or injury.  The rating activity will 
determine the baseline and current levels of 
severity under the Schedule for Rating 
Disabilities (38 C.F.R. part 4) and determine the 
extent of aggravation by deducting the baseline 
level of severity, as well as any increase in 
severity due to the natural progress of the 
disease, from the current level.

71 Fed. Reg. 52,744 (2006) (codified at 38 C.F.R. 
§ 3.310(b)).

The Board finds no prejudice to the veteran in evaluating the 
aspect of the claims involving secondary service connection 
under either the old or new criteria, which came in effect in 
October 2006 to address the Allen decision.  The Board has 
reviewed this case under both Allen and the old and new 
criteria.  See generally, Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); VAOPGCPREC 7-2003, 69 Fed. Reg. 25179 
(2004).

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  Where the determinative issue involves 
medical causation or a medical diagnosis, there must be 
competent medical evidence to the effect that the claim is 
plausible; lay assertions of medical status generally do not 
constitute competent medical evidence.  Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992). 

However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  In this regard, the Court 
has emphasized that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether that evidence 
supports a finding of service incurrence and continuity of 
symptomatology sufficient to establish service connection.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  
38 U.S.C.A. § 5107(b).  




II.  New and material claims

The record reflects that the issues of service connection for 
hypertension, low back disability and left foot disability 
have previously been addressed in prior final decisions.  The 
RO has denied applications to reopen the service connection 
claims for low back and left foot disability.  The RO has 
reopened a prior final decision regarding service connection 
for hypertension, and denied the claim on the merits.  The 
Board has an obligation to make an independent determination 
of its jurisdiction regardless of findings or actions by the 
RO.  Rowell v. Principi, 4 Vet. App. 9, 15 (1993); Barnett v. 
Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 (Fed. Cir. 
1996).

Briefly summarized, an RO rating decision in August 1991 
denied a claim of service connection for hypertension on the 
basis that a current disability was not shown.  The veteran 
was notified of this decision, and his appellate rights, by 
letter dated August 1991.  The veteran did not initiate a 
timely appeal with this decision.  Therefore, that decision 
is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.201, 
20.302, 20.1103.

A December 1993 RO rating decision denied a claim of 
entitlement to service connection for left foot disability on 
the basis that there was no competent evidence of a current 
disability; the veteran withdrew an appeal with this decision 
in December 1994.  That decision is final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.204, 20.302, 
20.1103.

A Board decision in May 2000 denied a claim of entitlement to 
service connection for low back disability on the basis that 
it was not shown that a chronic lumbar spine disability, 
diagnosed as cervicolumbosacral strain and degenerative disc 
disease of the lumbar spine involving L1-2, was related to an 
event during active service.  That decision is also final.  
38 U.S.C.A. §§ 7103, 7104; 38 C.F.R. § 20.1100.

Generally, a claim which has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  
The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.

The current claims on appeal stem from the veteran's 
application to reopen the claims in June 2003.  For claims to 
reopen filed after August 2001, new evidence means existing 
evidence not previously submitted to agency decision makers.  
38 C.F.R. § 3.156(a).  See 66 Fed. Reg. 45620 (Aug. 29, 
2001).  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  Id.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

Evidence is presumed credible for the purposes of reopening 
unless it is inherently false or untrue.  Duran v. Brown, 7 
Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  The evidence relied upon in reopening the 
claim must be both new and material.  Smith v. West, 12 Vet. 
App. 312 (1999).  The benefit of the doubt rule, however, 
does not apply to a new and material evidence analysis.  
Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Evidence of record since the RO's August 1991 decision 
includes private and VA clinical records showing a current 
diagnosis of hypertension.  This evidence cures the previous 
evidentiary defect present at the time of the August 1991 RO 
rating decision.  In the context of several elevated blood 
pressure readings during service, the Board finds that such 
evidence is new and material evidence sufficient to reopen 
the claim.

Evidence of record since the RO's December 1993 decision 
includes a March 2007 VA examination report diagnosing left 
hallux valgus disability.  This evidence cures the previous 
evidentiary defect present at the time of the December 1993 
RO rating decision.  In the context of complaints of left 
foot pain in service, the Board finds that such evidence is 
new and material evidence sufficient to reopen the claim.

Evidence of record since the Board's May 2000 decision 
includes the veteran's lay allegation that his low back 
disability is aggravated by position shifting due to his 
service connected bilateral knee and Achilles tendonitis 
disabilities, and medical evidence demonstrating degenerative 
disc disease now involving L3-L4.  

In the context of the entire record, the Board finds that 
such evidence is new and material evidence sufficient to 
reopen the claim.

As the veteran has argued his claims on the merits, the Board 
finds no prejudice accrues to the veteran in proceeding to 
review his claims on the merits at this time.

III.  Service connection claims

The veteran claims to manifest current disabilities of 
fibromyalgia, the right hip, the left hip, irritable bowel 
syndrome, the right foot, hypertension, the low back and the 
left foot which were either incurred during active service 
or, alternatively, are caused or aggravated by his service-
connected disabilities.

The veteran is service-connected for major depressive 
disorder, currently rated as 30 percent disabling; 
chondromalacia patella and spurring of the left knee, 
currently rated as 10 percent disabling; chondromalacia 
patella and spurring of the right knee, currently rated as 10 
percent disabling; right ankle Achilles tendonitis, currently 
evaluated as 10 percent disabling; and left ankle Achilles 
tendonitis, currently evaluated as 10 percent disabling.

The veteran's service medical records (SMRs) are significant 
for a single instance of treatment for a mild lumbosacral 
strain in May 1980.  No history of injury was reported.  
Beginning in January 1982, he sought treatment for left foot 
pain and swelling which was diagnosed as left Achilles 
tendonitis.  His left foot had been casted in conjunction 
with treatment for left Achilles tendonitis.  His continued 
complaint of chronic left foot and ankle pain was assessed as 
left Achilles tendonitis.  He was also treated for right 
Achilles tendonitis.  He was treated for an instance of viral 
syndrome and gastroenteritis in November 1982.  He had 
instances of elevated blood pressures, but his diastolic 
blood pressure readings were predominantly 90mm. or less, and 
his systolic blood pressure readings were predominantly 
160mm. or less.  He did not undergo any three-day blood 
pressure checks.  

Notably, the veteran was not diagnosed with fibromyalgia, 
irritable bowel syndrome, hypertension or any chronic 
disabilities involving the low back, the hips or the feet 
during service. Overall, his SMRs provide highly negative 
evidence against his claims, failing to show that the 
currently claimed disabilities first manifested in service.

The Board takes note that, for VA purposes, the term 
"hypertension" means that diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, DC 7101, NOTE 
1.  Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least 
three different days.  Id.  Under DC 7101, a 10 percent 
rating is warranted for diastolic pressure predominantly 100 
or more, or; systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a history of 
diastolic pressure 100 or more who requires continuous 
medication for control.

Post-service, the veteran's initial VA examination in August 
1986 failed to diagnose hypertension, irritable bowel 
syndrome, fibromyalgia, or any disability involving the low 
back, the hips and the feet.  In fact, other than his service 
connected bilateral Achilles tendonitis, the veteran 
"denie[d] any problems with other joints."  At that time, 
an X-ray examination of his feet was reported as 
unremarkable.

Overall, the August 1986 VA examination report provides 
highly negative evidence against his claims, failing to 
demonstrate that the currently complained of disabilities 
were manifest contemporaneous in time to his discharge from 
service and including the veteran's own denial of chronic 
joint symptoms involving the low back, the hips and the feet.

In fact, none of the veteran's currently complained of 
disorders were manifest until many years after his service.  
The record first reflects diagnoses of myositis in October 
1990, functional irritable bowel syndrome in 1992, 
cervicolumbar strain and degenerative disc disease at L2-L1 
in 1994, myalgia and diffuse musculoskeletal symptomatology 
suspicious for fibromyalgia in 1995, flat feet in June 1996, 
myofascial tension of the lumbar spine and hips in September 
1997, hypertension first reportedly diagnosed and treated in 
1999, fibromyalgia in 2001, neuropathic pain of the feet in 
2001, and left hip strain, degenerative joint disease of the 
right sacroiliac joint, and bilateral hallux valgus 
disabilities in 2007.

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorders.  The United States Court of Appeals 
for the Federal Circuit has determined that such a lapse of 
time is a factor for consideration in deciding a service 
connection claim.  See Maxson v. Gober, 230 F. 3d 1330, 1333 
(Fed. Cir. 2000) (holding that it was proper to consider the 
veteran's entire medical history in determining if service-
connection is warranted, including a lengthy period of 
absence of complaints); see also Forshey v. Principi, 284 
F.3d 1335 (Fed. Cir. 2002) (holding that "negative 
evidence" could be considered in weighing the evidence).  

The post-service medical records, overall, provide probative 
evidence against the claims, showing that the veteran's 
claimed disorders first manifested at least several years 
after his period of active service.

As hypertension and arthritis were not manifest to a 
compensable degree within one year from separation from 
service, service connection on a presumptive basis is not 
warranted.  See 38 C.F.R. §§ 3.307, 3.309.

As noted above, disorders diagnosed after discharge may still 
be service connected if all the evidence establishes that the 
disorder was incurred in service.  38 C.F.R. § 3.303(d).  
This may be established through competent evidence of 
continuity of symptomatology beginning in service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997). 

The only evidence tending to support the veteran's claim of 
service connection on a direct basis consists of the 
statements by the veteran concerning the onset and treatment 
for his claimed disorders.  As such, the Board must carefully 
scrutinize the credibility and weight to assign to these 
statements.  

In January 1994, the veteran informed a private examiner that 
he injured his back after flipping a three-wheeler 10-years 
previous.  In December 1994, he testified to injuring his low 
back in service after falling flat on his back from a height 
of 8-10 feet.  He initially denied being placed on light 
duty, but subsequently reported being on light duty for a 
couple of days.  In July 1995, he reported to a private 
examiner a history of diffuse aches, pains and muscle spasm, 
primarily of the mid to low back, neck, shoulders, 
posterolateral aspect of the hips, knees and elbows and to a 
lesser extent the finger joints of the hands, since about 
1982.

On the other hand, the veteran's SMRs are completely silent 
for report of traumatic injury to the lumbar spine or any 
indication that the veteran was placed on light duty due to 
back complaints.  They are also silent for report of diffuse 
aches, pains and muscle spasm of multiple joints.  

Additionally, and most importantly, the veteran specifically 
denied any joint pain, other than his bilateral Achilles 
tendonitis, on his initial VA examination in 1986.  In 
September 1991, he denied a history of low back injury to a 
private examiner.  Furthermore, at a VA examination in March 
2007, he reported that his back pain began in 1984, his left 
hip condition began in 1999, and that his bilateral foot 
condition began in 1996.  Moreover, in August 2007, he 
testified that his back pain became chronic in 1992.

The post-service medical record first documents the veteran's 
complaints of low back pain in 1987 and he variously 
described "occasional" and "small" back problems prior to 
a shoveling injury to the low back in 1992, at which time he 
was formally diagnosed with a lumbar strain.  

The Board must make a credibility determination as to the 
truthfulness of these inconsistent assertions.  The United 
States Court of Appeals for Veterans Claims has held that it 
is appropriate for the Board to look to the Federal Rules of 
Evidence in evaluating the probative value to assign for 
pieces of evidence.  Rucker v. Brown, 10 Vet. App. 67, 73 
(1997).

The Board finds as instructive the veteran's statements to 
the VA physicians in August 1986, in which he denied any 
joint problems other than bilateral Achilles tendonitis.  
This statement is made contemporaneous to the time period in 
question and at a time when the veteran's memory of events 
were fresh.

The veteran's allegations of traumatic injury, or injuries, 
to the back in service are not consistent with the 
evidentiary record.  In fact, his own testimony as to whether 
he received light duty is inconsistent further undermining 
his credibility with the Board.  The Board further observes 
that psychiatric assessments of the veteran have noted his 
difficulty with concentration and memory, and that he has a 
tendency to somaticize.  Neuropsychiatric testing has 
demonstrated him to have developmental reading, arithmetic 
and expressive writing disorders.  

In evaluating all of the evidence in the context of the 
record, the Board finds that the veteran's allegations of in-
service traumatic injury to the low back and in-service onset 
of chronic symptoms involving the back, hips, feet and 
irritable bowel syndrome to be untrustworthy and entitled to 
no probative value.  To the extent that any probative value 
can be assigned, such value is overwhelmingly outweighed by 
his statements in service, and his statements to the VA 
examiner in 1986.  These latter statements are more 
trustworthy and consistent with the overall evidentiary 
record, providing highly probative evidence against these 
claims.

Such clear inconsistencies in the veteran's contentions are 
found by the Board to provide evidence against all the 
veteran's claims before the VA.  Simply stated, the Board 
finds that the veteran's statements, when taken as a whole, 
provide evidence against all claims. 

The Board also acknowledges a statement from the veteran's 
service mate, received in November 1992, which recalled the 
veteran's in-service symptoms of bilateral knee pain, nose 
bleeds and chest pain.  An additional lay statement received 
in May 1995 attested to personal observation of the veteran's 
severe leg and foot pain for the previous 4 years.  None of 
these statements provide any relevant information as to the 
onset of the currently claimed fibromyalgia, irritable bowel 
syndrome, hypertension, and disabilities involving the low 
back, the hips and the feet.

Based on the above, service connection may not be established 
based on chronicity in service or post-service continuity 
symptoms first seen in service.  38 C.F.R. § 3.303(b); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).

The Board further finds no competent evidence of a nexus 
between the veteran's currently diagnosed fibromyalgia, 
irritable bowel syndrome, hypertension and disabilities 
involving his low back, hips and feet and his periods of 
active service and/or his service connected disabilities.  
See Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  
None of the medical evidence of record reveals any evidence 
linking, or indicating a link, between these disorders and 
his active service and/or service connected disabilities.

To the contrary, a VA examiner in March 2007 found no such 
relationship between the veteran's claimed disorders and 
active service and/or service connected disability.  As 
reflected in the examination report, the examiner undertook 
an extensive review of the SMRs and post-service treatment 
records, and conducted an extensive examination of the 
veteran.  The examiner diagnosed the veteran with 
fibromyalgia, degenerative joint disease of the right 
sacroiliac joint, left hip strain, irritable bowel syndrome, 
right hallux valgus, hypertension, degenerative disc disease 
of the lumbar spine, and left hallux valgus disability.  The 
examiner further commented that the veteran's disorders were 
not related to military service and are less likely as not 
caused by his service-connected disabilities.  The examiner 
was unaware of any research, scientific or medical literature 
that supported a contention that the veteran's service-
connected disorders caused or permanently aggravated his 
claimed disorders.

Overall, the March 2007 VA examination report provides strong 
evidence against these claims as it provides competent 
medical opinion that there is no link between the veteran's 
claimed disorders and his active service and/or service 
connected disabilities.

The veteran has offered his personal opinion that his 
currently disorders are related to service and/or proximately 
due to service connected disability.  However, he is a lay 
person, not trained in medicine, and as such is not competent 
to offer an opinion on matters requiring medical expertise.  
Accordingly, his etiology assertions cannot be accepted as 
the type of competent evidence required to establish service 
connection.  Espiritu, 2 Vet. App. at 494.

In summary, the Board finds that both service and post-
service medical records provide evidence against the 
veteran's claims, outweighing the veteran's statements.  
Accordingly, the Board finds that the preponderance of the 
evidence is against his service connection claims.  
38 U.S.C.A. § 5107(b).  The appeal, therefore, is denied.

IV. The Duty to Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

In this case, a pre-adjudicatory RO letter in August 2003 
advised the veteran of the types of evidence and/or 
information deemed necessary to substantiate his claims and 
the relative duties on the part of himself and VA in 
developing his claims.  He was informed to submit such 
evidence directly to the RO or to request RO assistance in 
obtaining his records.  Of particular importance to this 
case, he was advised that he needed to establish a 
relationship between his disorders and active service and/or 
as secondary to a service connected disability.  

A post-adjudicatory RO letter in February 2007 again 
reiterated the VCAA developmental duties, to include a 
specific advisement to submit any evidence in his possession 
pertinent to his claims.  He was further advised of the 
criteria for establishing a disability rating and effective 
date of award.  Notably, this letter also provided him 
compliant VCAA notice regarding the requirements for 
reopening his claims involving his hypertension, low back and 
left feet disabilities.  See Kent v. Nicholson, 20 Vet. App. 
1 (2006).

With the exception of providing pre-adjudicatory notice of 
the downstream elements of establishing a disability rating 
and effective date of award should service connection be 
established, the veteran was provided compliant pre-
adjudicatory VCAA notice.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The timing deficiency with respect to the downstream 
service connection elements was cured with readjudication of 
the claims in an April 2007 supplemental statement of the 
case.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

VA has a duty to assist the veteran in the development of the 
claims.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, VA has obtained all relevant, identified, and 
available evidence.  The RO has obtained the veteran's SMRs, 
his VA clinical records, and those private records which the 
veteran authorized the RO to obtain on his behalf.  The 
veteran has not referred to any additional, unobtained, 
available, relevant evidence.

The veteran was also afforded VA examination, dated in March 
2007, which provided opinion in this case as to the nature 
and etiology of the veteran's claimed disorders.  It is clear 
from the examination report that the examiner undertook his 
duties seriously, and provided opinion sufficient to decide 
this case on direct and secondary service connection 
theories.  

The Board has further determined that the credible evidence 
is against a finding of persistent or recurrent symptoms of 
disability since service.  As such, the Board finds no basis 
to obtain additional medical opinion in this case.  The 
service and post-service record is found to provide, overall, 
evidence against all claims.

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  
Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist him in the 
development of the claims.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

ORDER

The claim of entitlement to service connection for 
fibromyalgia is denied.

The claim of entitlement to service connection for right hip 
disability, to include right sacroiliac degenerative joint 
disease, is denied.

The claim of entitlement to service connection for left hip 
disability, including left hip strain, is denied.

The claim of entitlement to service connection for irritable 
bowel syndrome is denied.

The claim of entitlement to service connection for right foot 
disability, including hallux valgus, is denied.

The claim of entitlement to service connection for 
hypertension is reopened and denied on the merits.

The claim of entitlement to service connection for low back 
strain, including degenerative disc disease of the lumbar 
spine, is reopened and denied on the merits.

The claim of entitlement to service connection for a left 
foot disability, including hallux valgus, is reopened and 
denied on the merits.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


